REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Upon further consideration and also based on Applicant’s convincing arguments filed 10/11/21, the rejections of the office action filed 07/12/21 are overcome.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1-5 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record.  
The method of Applicant’s claimed invention is different from the method of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. Specifically, Applicant’s claimed invention is drawn to a method for extracting RG-I-rich pectin, comprising the following steps: (1) drying and crushing citrus fruit peels, mixing the dried and crushed citrus fruit peels with 0.1 to 1.0 wt% of a dilute hydrochloric acid solution according to a solid-liquid ratio of 1:30 g/ml, performing magnetically stirring at a constant temperature of 10 to 40 °C for 10 to 120 min, and then performing filtering with a 400-mesh filter bag to obtain a filtrate and a retentate; (2) dispersing the retentate obtained in step (1) in 0.1 to 2.0 wt% of a sodium hydroxide solution having an equal volume to that of the dilute hydrochloric acid used in step (1), performing magnetically stirring at a temperature of 10 to 40°C for 5 to 120 min, and performing filtering with a 400-mesh filter bag; (3) adjusting pH of a filtrate obtained in step (2) to 6 to 7 with 2 M hydrochloric acid, then performing precipitation with 95% by volume of ethanol having an equal volume to that of the filtrate obtained in step (2) for 2 to 3 h, and, performing filtering with a 400-mesh filter bag after the precipitation is completed to obtain a retentate alkali-extracted pectic polysaccharide; and (4) washing the 
This claimed method is not taught, not suggested nor is obvious over the prior art. For example, the prior art does not disclose or suggest that a pectin polysaccharide rich in RG-1 structure is prepared by performing low-temperature extraction using hydrochloric acid, low-temperature treatment using sodium hydroxide, and controlling pH alcohol precipitation successively.
Also, the prior art does not teach or suggest applying mild extraction conditions and low temperature treatment using hydrochloric acid to disrupt the cell wall, so that the binding of most of pectin to cellulose in the cell wall becomes loose, and then applying low-temperature treatment using sodium hydroxide to dissolve highly branched pectin therein, and finally retaining the branched chains of pectin by controlling the pH and performing further alcohol precipitation, so that a pectin polysaccharide having a high proportion of RG-1 structure is obtained. Furthermore, the prior art does not provide the technical motivation to use mild extraction conditions to prepare a pectin polysaccharide rich in RG-1 structure, and the extraction process claimed also is not a conventional technical means in the art.
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at applicant’s claimed method.  Moreover, the method of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623